 In the Matter of KILLEFER MANUFACTURING CORPORATIONaiaSTI`ELWORKERS ORGANIZING COMMITTEECases Nos. C-843 and R-857.-Decided March 30, 19/.0Agt icuitural ImplementsManufacturing Industry-Interference,Restraint,and Coercion:execution of individual agreements with employees purporting tobind the employees to bargain individually ; employer ordered to cease anddesist from suchpractices-Discrinainatzon:charges not sustained-CollectiveBargaining:charges notsustained-Procedure:issuance of amendment to com-plaint to conform the pleadings to the proof after issuance of proposed findings ;employees parties to individual agreements not indispensable parties to pro-ceedings before the Board ; representative group permitted to intervene ; com-plaint not limited to matters covered in the charges filed; effect of failure toserve upon respondent Intermediate Report allegedly prepared ; expiration ofindividualagreements subject to proceedings does not render proceedingsmoot-Remedy:no affirmative action ordered where respondent, pursuant toproposed findings, had discontinued use of individual agreements and had posteda notice informing the employees of theirrights-Investigation of Representa-fit:cs: petition for, dismissed without prejudice because of lapse of time sincefilingMr. Frank A. Mouritsen,for the Board.Mr. James E. NevilleandMr. M. W. Pikeof Los Angeles, Calif.,for the respondent.Mr. Bernard G. Hiss,of Los Angeles, Calif., for the individualemployees.dlr.David Rein,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn November 13, 1937, Steel Workers Organizing Committee,herein called the S. W. O. C., filed with the Regional Director for theTwenty-first Region (Los Angeles, California) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentationof employees of Killefer Manufacturing Corporation,Vernon, California, herein called the respondent,' and requesting an1The petition and the subsequent chargas filed by the S W 0 C, as well as the com-plaint as issued by the Board designated the respondent as Killefer Manufacturing Corpo-rationLtdAt the hearing the complaint uas amended on motion by counsel for theBoard to strike the '*Ltd,' so that the de-ignatiou of the respondent was corrected to22 N L R 11, No 22484 KILLEFERMANUFACTURING CORPORATION485investigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat.449, herein calledthe Act.On December 17, 1937, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended,ordered an investigation ofthe question concerning representation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.Thereafter, on March 12, 1938, charges having been duly filed withthe Regional Director by the S. W. O. C. on December 21, 1937, theBoard issued an order consolidating for the purpose of-hearing therepresentation case and the case initiated by the filing of the charges.Upon these charges and upon amended charges duly filed by theS.W. O. C. with the Regional Director, the Board, by the RegionalDirector, issued its complaint dated April 14, 1938, against the re-spondent, alleging that the respondent had engaged in and was en-gaging in unfair labor practices affecting commerce within themeaning of Section 8 (1), (3), and (5) and Section 2 (6) and (7)of the Act.A copy of the complaint accompanied by a notice ofhearing uponthe consolidated caseswas dulyserved upon the re-spondent and the S. W. O. C.With respect to the unfair labor practices, the complaint alleged insubstance that the respondent had (1) refused, on or about October25, 1937, and at all times thereafter, to bargain collectively with theS.W. O. C. as theexclusive representative of its employees;(2) dis-charged W. J. Mullen, on or about December 2, 1937, for the reasonthat he joined and assisted the S. W. O. C. and engaged in con-certed activities with other employees for their mutual aid and pro-tection; and (3) by its discharge of W. J. Mullen and by other acts,interfered with, restrained, and coerced its employees in the exerciseof rightsguaranteed in Section7 of the Act.On April 23, 1938, the respondent filed its answer to the complaintdenying the unfair labor practices alleged therein and, by way ofaffirmative defense to the allegation of the refusal to bargain, averringthat approximately 98 percent of its employees had voluntarily andfreely entered into individual contracts covering their conditions ofemployment with the respondent, that such contracts precluded therespondent from recognizing the S. W. O. C. as the representativefor purposes of collective bargaining,and that by executing suchcontracts the employees had revoked any prior designation of theS.W. O. C. as theirrepresentativefor purposes of collective bar-gaining.25303;-41-N of 22--32 486DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to notice, a hearing on the consolidated proceedings washeld at Los Angeles, California, from April 28 through June 6, 1938,before V. P. Lucas, the Trial Examiner duly designated by the Board.The Board and the respondent were represented by counsel and par-ticipated in the hearing.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing upon the issues.At the hearing the complaint was amended to allege that Amalgam-ated Association of Iron, Steel and Tin Workers of North America,Lodge No. 1820,2 herein called the Amalgamated, was a labor or-ganization, within the meaning of Section 2 (5) of the Act, and thatthe respondent had discharged W. J. Mullen for the reason that hehad joined and assisted the S. W. O. C. and the Amalgamated, andhad engaged in concerted activities with other employees for theirmutual aid and protection.The complaint was further amended atthe hearing to allege, in substitution for the allegation that the re-spondent refused, on October 25, 1937, and at all times thereafter,to bargain collectively, that the respondent refused, on or about Sep-tember 17, 1937, and at all times thereafter, to. bargain collectively.The amendments were allowed by the Trial Examiner over the ob-jection of the respondent.The amendments are of a formal nature;the respondent was afforded ample opportunity to, and did in fact,examine witnesses and introduce evidence bearing upon the issuesraised by them, and we, therefore, affirm the rulings of the TrialExaminer.During the hearing a petition for leave to, intervene in the con-solidated cases was filed by 3 employees of the respondent as therepresentatives of 90 employees of the respondent, constituting amajority of the respondent's employees, and herein called the indi-vidual employees.This petition was denied by the Trial Examineron the ground that the intervention could serve no purpose.3 Inview of the subsequent action taken by the Board and the dispositionmade of the consolidated cases, as set forth below, the ruling of theTrial Examiner denying intervention raises no substantial questionof prejudice to any right or interest of the individual employees.Accordingly, we will affirm the ruling.During the course of thehearing the Trial Examiner made several other rulings on motionsand on objections to the admission of evidence.The Board has re-2We take noticethatthis organization is incorrectly named in the motion to amend andin the complaint as amended as Amalgamated Association of Iron,Steel and Tin workers,Local No 1820.zA combined petition for leave to intervene and to move to dismiss filed by the mdi-vidual employees,had previously been denied by the Trial Examiner without prejudice onthe ground that the individuals filing the petition were not a party to the proceedings andtherefore could not properly enter a motion to dismiss the complaint. KILLEFERMANUFACTURING CORPORATION487viewed all the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.These rulings are hereby affirmed.On August 26, 1938, the Board, in accordance with Article II,Section 37, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, issued an order transferring the pro-ceeding in the complaint case before the Board for action pursuantto Article II, Section 38, of said Rules and Regulations, and direct-ing the issuance of Proposed Findings of Fact, Proposed Conclusionsof Law, and Proposed Order.On October 24, 1939, the Board issued and duly served on theparties Proposed Findings of Fact, Proposed Conclusions of Law,Proposed Order, and Proposed Direction of Election in the pro-ceedings, herein called the Proposed Findings.Therein the Boardproposed to find that the respondent by the promotion and mak-ing of individual agreements, which purported to bind its employeesto bargain individually, had engaged in unfair labor practices with-in the meaning of Section 8 (1) of the Act and, accordingly, proposedto order the respondent to cease and desist from such unfair laborpractices, and to take certain other appropriate action to remedythe situation brought about thereby, including the posting of anotice informing the employees that they were free to bargain in-dividually or collectively as they chose.The Board also proposedto find that the respondent had not engaged in unfair labor prac-ticeswithin the meaning of Section 8 (3) and 8 (5) of the Actas alleged in the complaint, proposed to dismiss the complaint in sofar as it alleged such unfair labor practices, and proposed to directan election among the respondent's employees.On November 24, 1939, exceptions to the Proposed Findings werefiled by the respondent and by the individual employees.On De-cember 2, 1939, the Board issued an order making the individualemployees parties to the proceedings, and ordering that their excep-tions be considered duly filed and made part of the record herein.On December 4, 1939, the respondent, and on December 7, 1939, theindividual employees filed briefs in support of their respective ex-ceptions.Pursuant to notice duly served upon the parties, a hear-ing was held before the Board on December 7, 1939, for the purposeof oral argument, at which counsel for the respondent appeared andparticipated.The individual employees, although advised of theiropportunity to participate in the oral argument, did not appear.After considering the exceptions of the respondent and the in-dividual employees and the briefs filed in support thereof, andhearing oral argument, the Board, on December 28, 1939, pursuantto Section 10 (b) of the National Labor Relations Act, and ArticleII, Section 7, of National Labor Relations Board Rules and Regula- OggDECISIONS OF NATIONAL LABOR RELATIONS BOARDtions-Series 2, for the purpose of conforming the allegations to theproof as adduced at the hearing, issued and duly served upon allparties an amendment to the complaint, as amended, alleging, in saidamendment, that the respondent, by entering into, initiating, spon-soring, encouraging, and promoting the making and execution ofcertain individual agreements of employment, from on or aboutNovember 30, 1937, to on or about December 6, 1937, had engaged inand was engaging in unfair labor practices within the meaning ofSection 8 (1) of the Act.On the same clay, the Board, pursuant toSection 10 (b) and (c) of the National Labor Relations Act andArticle II, Sections 13 and 37, of National Labor Relations BoardRules and Regulations-Series 2, issued and duly served upon theparties an order granting to the respondent and the individual em-ployees leave to file an answer to the amendment to the complaint, asamended, and to make application to reopen the proceedings for thepurpose of taking further evidence with respect to the issues raisedby the allegations of the amendment to the complaint, as amended,said application to contain a statement of the evidence which the re-spondent and the individual employees would offer in the event thatthe record should be reopened.On January 12, 1940, the respondent filed a motion to strike theamendment to the complaint as amended, on the ground that nocharge had been filed with the Board alleging the matters coveredin said amendment.This motion is hereby denied.The motionrests upon the mistaken assumption that proceedings before theBoard are in the nature of adversary proceedings between the personfiling the charge and the person charged with engaging in unfairlabor practices.It is true that the Board cannot initiate proceedingsitself,and it is the purpose of charges to institute proceedings.When, however, charges are filed the Board proceeds, not in vindi-cation of private rights, but as an administrative agency charged byCongress with the function of enforcing the Act and bringingabout compliance with its provisions.'Accordingly, when in thecourse of an investigation begun upon charges duly filed evidenceis disclosed that a respondent has engaged in unfair labor practicesnot specified in the charges, public policy, as well as the policies ofthe Act, require the Board to proceed with respect to such unfairlabor practices, and if, after a full hearing, it is found that suchrespondent has engaged in such unfair labor practices,' to order itto cease and desist therefrom, and to take such affirmative actionas will remedy the effects thereof.The Board would be failing inits duty as a public agency if it chose to do otherwise.54CfAmalgamated Utility nVo)kers v ConsolidatedEdison,etat,309 U S 261.sCtNational Lion, tee Company vN L R 73 ,309 U. S 350 KILLEFER MANUFACTURING CORPORATION489Also on January 12, 1940, the respondent filed an answer to saidamendment to the complaint, as amended, and an application toreopen-the proceedings.The respondent's answer admitted enteringinto the individual agreements of employment, but denied initiating,sponsoring, encouraging, or promoting the making and executionthereof, and further denied that by entering,into said agreements ithad engaged in any unfair labor practice. The answer furtheraverred as affirmative defenses (1) that the amendment was not basedupon any charge; (2) that the individual agreements of employmentexecuted between November 30, 1937, and December 6, 1937, hadexpired; (3) that many of the employees who had entered into theindividual agreements with the respondent had not been given noticeof or made parties to the proceedings; (4) that on or about August19, 1938, the Trial Examiner had filed an Intermediate Report whichhad not been served upon the respondent; (5) that the respondent,had on November 6, 1939, posted a notice upon the official bulletinboard in its plant, stating that the clause in the individual agree-ments of employment, upon which the Board hacl based its proposedfinding and proposed conclusion of law that the respondent had en-gaged in unfair labor practices within the meaning of Section 8 (1)of the Act, would be eliminated from all individual agreements ofemployment entered into by the respondent in the future, and thatthe employees were free to bargain individually or collectively asthey chose; and (6) that thereafter on or about November 6, 1939, therespondent entered into individual agreements of employment withamajority of its employees, which agreements did not contain theclause upon which the Board had based its proposed finding andproposed conclusion of law that the respondent had engaged in un-fair labor practices within the meaning of Section 8 (1) of the Act.In its application to reopen the proceedings, the respondent statedthat it wished to introduce evidence to support the averments in itsanswer.On January 13, 1940, the individual employees filed an answer tothe amendment to the complaint, as amended, denying the unfairlabor practices alleged therein,' and averring as affirmative defenses(1) that the amendment to the complaint, as amended, was not basedupon any charge; (2) that the individual agreements of employ-ment had expired; (3) that no copy of the Intermediate Reportallegedly issued, had been served upon then; and (4) that the em-ployees entered into the individual agreements of employment referredto in the amendment to the complaint as amended, "freely and vol-untarily, without influence or coercion" by the respondent, and thatthe said individual agreements of employment "have been and now9This answer also contained denials to the allegations in the original complaint. 490DECISIONSOF NATIONALLABOR RELATIONS BOARDare acceptable and satisfactory" to the said individual employees.In their application to reopen the proceedings filed on the same day,the individual intervenors stated that they desired to introduce evi-dence in support of the averments in their answer.For the reasons hereinafter set forth, the answers to the amend-ment to the complaint, as amended, present no issues of fact whichwould require reopening of the record.The applications to reopenthe proceedings are, therefore, denied.We have already reviewed the contention that the amendment tothe complaint, as amended, was not based upon any charge and havefound it to be without merit.Nor is there any merit in the conten-tion made by both the respondent and the individual employees thatthe proceedings should be dismissed because the individual agree-ments of employment executed between November 30 and December6, 1937, have expired.The agreements were in force at the time ofthe hearing; the Board is not ousted of jurisdiction by their subse-quent expiration; the fact that the agreements have expired are rele-vant only to the appropriate remedy to be ordered by the Board.The respondent and the individual intervenors both contend thatno copy of the Trial Examiner's Intermediate Report was servedupon them.The Rules and Regulations of the Board require thatupon the issuance of an Intermediate Report by the Trial Examinerit shall be transmitted to the Board and a copy served upon each ofthe parties.'No Intermediate Report herein has been transmitted totheBoard.Consequently no Intermediate Report has been con-sidered by the Board in these proceedings, and, manifestly, nonecould have been served upon the parties.As we have stated above, the individual employees allege that theyentered into the individual agreements "freely and voluntarily, with-out influence or coercion," and that the individual agreements ofemployment "have been and now are acceptable and satisfactory" tothem.If, however, as we proposed to find in our Proposed Findings,and as we find below, these individual agreements areperse illegalin so far as they purport to bind the employees to bargain indi-vidually,8 the fact that these agreements were entered into "freely andvoluntarily, without influence or coercion" and are "acceptable andsatisfactory" to the employees cannot remove this illegality.Theright to bargain collectively is a right guaranteed by the Act infurtherance of a valid public policy, and, therefore, may not be stipu-'Article II,Section 32,ofNational Labor Relations Board Rules and Regulations-Series 1, as amended,in effect until July 14, 19:39No change was made in these provi-sions by National Labor Relations Board Rules and Regulations-Series 29The Board in the Proposed Findings,did not propose to set aside the agreementsin totobut only in so far as their provisions were contrary to the Act. KILLEFER MANUFACTURING CORPORATION491lated away or renounced by employees.9Accordingly, the allegationsin the answer of the individual employees that the individual agree-ments were entered into "freely and voluntarily" and are "accept-able and satisfactory" to them are not entitled to weight.The respondent also contends that, since not all the employees whoentered into individual agreements with the respondent betweenNovember 30 and December 6, 1937, were given notice of or madeparties to the proceedings, the Board cannot proceed with respect tothe agreements signed by these employees.This contention is with-out merit.Even if the rules of private litigation were applicable, itis established Federal procedure that the rights of a class of indi-viduals may be litigated and determined where, as in the presentproceedings, a representative group have been made parties to andappear in the proceedings.10Moreover, since, as we have statedabove, proceedings before the Board are for the enforcement of apublic policy and not for the securing of private rights, the tradi-tional rules governing joinder of parties do not govern."Further-more, since in a proceeding such as the present, the Board's order isdirected solely against the employer, the employees are not indis-pensable parties.-We will treat hereinafter the respondent's averment in its answerthat the clause which purports to bind employees to bargain indi-vidually has been eliminated from the individualagreements em-ployed by the respondent, and that on November 6, 1939, it posted anotice to this effect and stating that the employees were free tobargain individually or collectively.13The Board, having reviewed the exceptions filed by the respond-ent and the individual employees, the briefs filed in support thereof,and the various motions and applications filed by the respondent andthe individual employees, and having heard oral argument, upon thebasis of the entire record finds the exceptions to be without merit ex-cept in so far as they are consistent with the rulings, findings, andconclusions herein.9CfNational Licorice Company v N. L R B ,309 U S 350, where the Supreme Courtsaid. "Obviously employers cannot set at naught the National Labor Relations Act byinducing their \1orkmen to agree not to demand performance of the duties which it un-poses"Compare also the cases in which the courts have held that,under the Act, expres-sions by employees of a preference for an employer-dominated labor organization areimmaterial in determining the question as towhether thelabor organization is in tactdominated by the employer and subject to an order of disestablishment by the Board.N L R B v Brown Paper MullCo, 108 F. (2d) 867 (C CA 5) ; N L R. Bv NewportNewsShipbuilding and Dry Dock Company,308 U S 241; NL R B v The FalkCorporation,60 Sup Ct 30710Hughes,Federal Practice, § 429711Nationa lLicorice Company v N 1. R B,309 U S 350.1' Ibid13 See SectionV, infoa 492DECISIONS OF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes ,the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT.The respondent, Killefer Manufacturing Corporation, is a Cali-fornia corporation engaged in the manufacture of agricultural im-plements and road machinery. Its manufacturing plant and chief of-fice are situated in Vernon, California.On July 1, 1937, it became awholly owned subsidiary of Deere & Company, an Illinois corpora-tion, with a chief office and plant in Moline, Illinois, and 43 branchoffices in 23 States and the Dominion of Canada.Deere & Companyor its subsidiaries also own factories located in the States of Iowa,Wisconsin, and New York, and in Ontario, Canada. In 1937 the re-spondent did approximately $1,100,000 worth of business.Forty percent of its products were shipped outside the State of California, anda substantial portion of these shipments was made to foreign coun-tries.In the same year 30 per cent of the respondent's raw materialswere obtained from outside of the State of California.As of thedate of the hearing, it was contemplated that future sales and pur-chases of the respondent would be made through the agencies ofDeere & Company.II.THE ORGANIZATIONS INVOLVEDSteelWorkers Organizing Committee is a labor organization affili-ated with the Committee for Industrial Organization 14 and operatesby agreement with Amalgamated Association of Iron, Steel and TinWorkers of North America, which is also a labor organization.SteelWorkers Organizing Committee solicits members for AmalgamatedAssociation of Iron, Steel and Tin Workers of North America, andafter a number of members have been obtained, they are granted acharter by and organized as a lodge of Amalgamated Association ofIron, Steel and Tin Workers of North America.Amalgamated As-sociation of Iron, Steel and Tin Workers of North America, LodgeNo. 1820, admits to membership all production employees of the re-spondent excluding clerical and supervisory employees.III.THE UNFAIR LABOR PRACTICESA. The alleged refusal to bargainThe Amalgamated was organized at the respondent's plant some-time in May 1937. In July 1937 members of the Amalgamated electeda committee to represent them in negotiations with the respondent.14Now the Congressof Industrial Organizations. KILLEFER MANUFACTURING CORPORATION493This committee, consisting of Nels Hansen, Bill Dumond, and GeorgeBraswell, called upon R. H. Mitchell, superintendent of the respond-ent, and requested "recognition."Mitchell stated that it would benecessary for him to consult upon the matter with O. P. Robb, vicepresident and general manager of the respondent.Mitchell also in-quired whether the committee intended to bring in an "outside rep-resentative" or whether they had any contract to present, and wasadvised that they had no present intention of doing either.Afterconsultation with Robb, Mitchell again met with the committee andinformed them that it was agreeable to the respondent that Mitchellmeet with them.Neither during these two meetings nor at any subsequent time didthe committee make any clear statement as to its actual or claimedstatus as the representative of the employees of the respondent.Thecommittee did not state that it represented a majority of the em-ployees, nor was any inquiry made by Mitchell as to the extent of therepresentation claimed by the committee.Thus, while the respond-ent agreed to meet with the committee, the extent of recognitiongranted and the status of the committee as the representative of therespondent's employees were left undetermined.At Mitchell's suggestion, the committee met with him at regularintervals, although they had no grievances to present to the respond-ent.The tenor of the meetings was such that Mitchell thought thecommittee could more properly be characterized as a "pleasure com-mittee" rather than as a grievance committee.','Prior to September1937 the committee presented the respondent with only one demand,a request for a 10-cent wage increase.This request was rejected.Early in September 1937 Hansen was replaced by Steve Vodal asa member of the committee.On or about September 17 the com-mittee requested of Mitchell that an "outside representative of theS.W. O. C." be permitted to attend the conferences between Mitchelland the committee for the purpose of "presenting" a contract coveringwages, hours, and working conditions.There then followed a con-fuseddiscussionamong the committee members and Mitchell.Mitchell objected to meeting with an "outside representative," point-ing out that at his first meeting with the committee he had beenassured that no such request would be made.He questioned theneed for an "outside representative" at a meeting at which a con-tract would merely be "presented," and at which there would pre-sumably be no discussion of the contents of the contract.Duringthe course of the discussion, Braswell expressed his agreement withMitchell that an "outside representative" was unnecessary.The uieet-15Braswell,a committee member,described the discussion at one of the earlier meetingsas one in which they "talked about the union a while and fishing and hunting and every-thing else." 494DECISIONSOF NATIONALLABOR RELATIONS BOARDing closed with Vodal's statement that the matter would have to bereferred to the office of the S. W. O. C. A meeting held a weeklater was a repetition of this meeting.Mitchell testified that hischief objection to meeting with an "outside representative" was thathe,Mitchell, was not authorized to represent the respondent in sucha meeting, and that a matter of that kind could only be handled byRobb.Mitchell failed, however, to express this point clearly to thecommittee.A few days later, Thimmes, an official of the S. W. O. C., telephonedMitchell and requested an appointment.Mitchell transferred thecall to Robb.Robb and Thimmes agreed to meet and set a tentativedate for the meeting.However, a few days prior to the date tenta-tively set, Thimmes called Robb to tell him that he, Thimmes, wasleaving town.On October 25, 1937,WilliamDalrymple, field director forthe S. W. O. C. in California, wrote to Robb, stating that a ma-jority of the respondent's employees were members of the Amal-gamated, and requesting a conference for the purpose of negotiatinga contract.Robb answered by letter on November 5, 1937, that hewas leaving on a business trip and would be away for some time.Robb was away for about 2 weeks. "Approximately" at about thetime of his return, Robb received a letter from the Los AngelesRegional Office of the Board requesting his attendance at the Re-gionalOffice for "an informal discussion of the matter." 16 Inresponse to this request, Robb and Mitchell attended a conferenceat the Regional Office at which were present Dalrymple and otherrepresentatives of the S.W. O. C.At this conference, Mitchell, for the first time, raised the questionas to whether the S. W. O. C. or the Amalgamated had been desig-nated as bargaining agency by a majority of the respondent'semployees 17Upon inquiry by a representative of the Board, Mitchellsuggested that this question could be resolved through an electionconducted by the Board.Dalrymple agreed, saying, "Fine, that suitsus."No further efforts at bargaining were made either by the S. W.O. C. or the Amalgamated, nor were any steps taken, thereafter, todetermine the issue of a majority through a consent election.Robbnever specifically replied to Dalrymple's request for a conference,assuming that the request was superseded by the conference at theRegional Office of the Board.We do not believe that the conduct of the respondent describedabove constituted a refusal to bargain.Whatever conclusions mightisThe letter from the Regional Office of the Board was not introduced into evidence, andit is not revealed in the record whether the representative of the Board informed therespondent at this conference that a petition had been filed by the SW. O. C. on No em-her 13, 1937.17Mitchell questioned whether the"union" had been so designated KILLEFERMANUFACTURINGCORPORATION495otherwise he drawn from Mitchell's ambiguous statements in thecourse of the discussion between himself and the committee on theneed for an "outside representative" for the purpose of "presenting"a contract, Robb in his telephone conversation with Thimmes shortlythereafter expressed the respondent's willingness to meet with a rep-resentative of the S.W. O. C. The failure of such a meeting tooccur was not the fault of the respondent.Under the circumstanceswe do not believe that Robb's subsequent delay in answering Dalrymple's letter amounted to a failure to enter into negotiations.Al-though the request in Dalrymple's letter for a conference with therespondent was never granted, Robb's assumption that the conferenceat the Regional Office of the Board made it unnecessary for him torespond to Dalrymple's letter was not unreasonable.Although therespondent had been meeting with a committee of the Amalgamatedfor some time, no representation had ever been made to it that thecommittee had been designated by a majority of its employees.Norwas there anything in the nature of the meetings between the re-spondent and the committee to indicate that these meetings wereconducted upon the assumption that the committee had been desig-nated by a majority.When the question of majority was raised atthe conference at the Regional Office, the S. W. O. C. not only con-curred in the respondent's suggestion, that an election be held, butfailed to assert that it was able to prove its majority on the basis ofauthorization cards, or other documentary proof, or to propose anyother procedure whereby this issue might be determined.Underthese circumstances we cannot conclude that the respondent's ex-pressed doubts as to the majority status of the S. W. O. C. were nothonestly entertained.Accordingly, we find that the respondent has not refused to bar-gain collectively with the S.W. O. C. or the Amalgamated, and wewill dismiss the complaint in this regard.B. The alleged discriminatory discharge117.J.Mullen was employed by the respondent as a machinist inthe toolroom from December 1936 to December 1937.During thisperiodMullen requested and received two wage increases, one inMarch and one in June. In November 1937 he participated in ageneral wage increase.As a result of these increases, Mullen's wageshad risen from 65 cents to 80 cents an hour in the course of a year.After his second increase, he was earning as much as any other em-ployee in the toolroom, with the exception of the foreman.Mullen,although not an officer of the Amalgamated, was one of its mostactive members and was recognized as such by the foremen and offi-cials of the respondent. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDMullen was dismissed from employment on December 2, 1937, inthe course of a general lay-off of employees.D. E. Skinn, generalforeman for the respondent, testified, however, thatMullen's dis-missal was a permanent discharge and justified this action on theground that Mullen was quarrelsome,indifferent toward his work,and refused"to cooperate and receive instructions."During the period from July through November, Mullen wasguilty of three errors in his work.He urges that these errors wereinsignificant and the respondent does not contend that they were inthemselves sufficient cause for discharge.However, on at least twoof these occasions,when Mullen was asked to correct the error, hewas sullen and prone to controversy,and received criticism in a hos-tile fashion.As a result of the first of these incidents in July, Rus-sell, foreman of the blacksmith shop, told Skinn that he, Russell,did not wish to work with Mullen because of Mullen's refusal to takeinstructions.In September,Kenneth May,foreman of the weldingdepartment, reported to Skinn that Mullen frequently disrupted thewelding department and kept the welders from performing theirduties, and in November,Bush,Mullen'sforeman,complained toSkinn that Mullen was generally indifferent toward his work andreluctant to take instruction from Bush. In addition,throughoutthis period,complaints of Mullen's quarrelsomeness and of difficul-ties in working with him came to both Bush and Skinn from variousemployees in the plant.Mullen did not deny the incidents that led to these complaints, butsought in his testimony either to belittle the incidents or to demon-strate that the responsibility for them had not been his.We are satis-fied from the record, however, that Mullen was of an extremely quar-relsome nature and difficult to work with.Although some of Mullen'squarrels and difficulties may have derived from his zeal in promotingthe Amalgamated, there is no indication of any discrimination bythe respondent against theofficers andother leading members of. theAmalgamated,and we do not believe that Mullen's union activitiesmotivated the respondent in his discharge.We find that W. J. Mullen was not discharged because of unionactivities, and we will, accordingly, dismiss the complaint in thisregard.C. The individual agreements o l employmentBetween November 30 and December 6, 1937, the respondent en-tered into individual agreements of employment with 97 of its em-ployees.The agreement was for a period of one year 18 and was11 Seefootnote 20 KILLEFER MANUFACTURING CORPORATION497divided into tWo sections, the obligations of the employer and theobligations of the employee.The employer obligated himself :1.To pay as wages at the rates posted in schedules for 1938, or__________ 10 cents per hour for each hour worked at day rates.For any other work not less than 55¢ per hour.2.To furnish employment as steadily as in its judgment busi-ness and trade conditions permit.An effort will be made to con-tinue the regular schedule of operations of 5 days per week of40 hours each, and 40 hours per week shall be the maximumexcept in cases of extreme emergency.3.To maintain the rate of wages per hour during the life ofthis contract.A material change in manufacturing methods orequipment for any job or piece, as heretofore, will be treated as t),new job and prices determined accordingly.4.To comply with the principles and rules of the Companyas printed and posted in the shops.In return for these promises, the employee agreed :1.To faithfully serve the Company during the operating periodfrom ---------- until __________ 20 unless prevented by sicknessor desiring to take a position elsewhere.2.To personally take up with the employer any questions orgrievances pertaining to wages, hours, or working conditions.3.To preserve and care for the property of the Company.4.To comply with the principles and rules of the Company asprinted and posted in the shops.In its Proposed Findings, the Board proposed to find that becauseof the provision in this agreement which purported to bind the em-ployees to bargain individually for the period of a year, the respond-ent by entering into such agreements had interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.The Board also proposed to find, upon thebasis of the entire record, that the respondent had initiated and en-couraged the execution of these agreements, thereby discouraging itsemployees from seeking to bargain collectively and engaging in otherconcerted activity, and had thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.Upon the basis of these proposed findings of fact, and proposedconclusions of law, the Board proposed to order the respondent toisThe blank was filled in with the rate the employee«as currently earning.2DThere were inserted in-these blanks the date of execution of the agreement and a dateone year later.This is the only provision wherein the duration of the agreement is set.It was the intention of the parties, however, that the agreement was to have a 1-year term 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDcease anddesist frompromoting and makingindividualagreementsof employment which purport to bind its employees to bargain indi-vidually, and to post a notice informing its employees that they werefree to bargain individually or collectively as they wished.As recited above, subsequent to the issuance of the Proposed Find-ings, the Board, for the purpose of conforming the allegations to theproof as adduced at the hearing,issued anamendmentto the com-plaint, as amended, alleging in said amendment that the respondent,by entering into, initiating, sponsoring, encouraging,and promotingthe making and execution of these individual agreements of employ-ment, had engaged in unfair labor practices. The respondent and theindividual employees, in their answers to the amendment, admittedentering into the individual agreements of employment.Thus, theterms of the agreements set out above, and the fact that the respond-ent entered into such agreements with its employees, are undisputed.We find it unnecessary to determine whether the respondent initi-ated, sponsored, encouraged, and promoted the making and executionof these agreements, which allegation in the complaint is contestedby the respondent.It is clear from the terms of the agreementsthemselves, that the respondent by entering into them, discouragedcollective bargaining and other concerted activities on the part of itsemployees.By signing an agreement, an employee clearly obligatedhimself to bargain individually, thus giving up his right to collectivebargaining, and making continued union membership of little or novalue, and was thereby discouraged from becoming or remaining amember of the Amalgamated. An employee is free under the provi-sions of the Act to exercise his preference to be represented by aunion or to bargain individually, and it is contrary to the policy oftheAct for an employer to enter into a transaction whereby suchfreedom of choice is attempted to be waived or bargained away byits employees.The respondent by attempting to bind its employees toindividual bargaining for a year, interfered with, restrained, andcoerced its employees in the exercise of their right S.21We find that the respondent by entering into the individual agree-ments of employment described above, thereby discouraging its em-ployees from seeking to bargain collectively, and engaging in otherconcerted activity,interfered with, restrained,and coerced its employ-ees in the exerciseof their rightto self -organization,to form, join,or assist labor organizations,to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining and other mutual aid andprotection as guaranteed in Section 7 of the Act.21SeeNationalLiconceCompanyYN ]. H B,109 U 8 350 See footnote0, xopia KILLEFER MANUFACTURING CORPORATION499IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII C above,occurring in connection with the operations of therespondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic,and commerce among the severalStates and between the United States and foreign countries and tendto lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYWe have found that the respondent has engagedin unfair laborpractices by entering into the individual agreements of employmentdescribed above.As recited above, the respondent in its answer to theamendment to the complaint, as amended, averred that the individualagreementsof eniploynientnow,used by therespondent no longer con-tain a clause purporting to bind the employees to bargain individuallyand that, pursuant to the Proposed Findings, the respondent had onNovember 6, 1939, posted a notice to the effect that the clause pur-porting to bind employees to bargain individually would be elimi-nated from all individual agreements of employment entered into bythe respondent in the future, and that the employees were free tobargain individually or collectively as they chose.Accordingly, sincethe respondent has already indicated its intention of complying withthe Act, and has posted a notice so informing its employees, we finditunnecessary to order any affirmative action.We shall, however,order the respondent to cease and desist from the unfair labor practicesin which we have found it has engaged .12I.THE QUESTION CONCERNING REPRESENTATIONSince more than 2 years have elapsed since the petition for investi-gation and certification of representatives was filed by the S. W. O. C.in November 1937, the situation concerning representation as it cur-rently exists at the respondent's plant is not before the Board.Accordingly, the petition will be dismissed without prejudice to theright of the S. W. O. C. to file immediately a new petition requestingan investigation and certification of representatives pursuant toSection 9(c) of the Act.2322CfMatter of Caleo Chemical Company,LU . it u1and AmericanChemical 1ro,l,ersLocal No209?7,A F of L,12 N L R B 275mCf.Matte, of Bambeayer-Reanthal CompanyandInternational Ladies' Garment Worl,-eis Union, 9N L.R B. 1057;Matterof AnsleyRadio CorporationandLocal 1221 UnitedElect,zeal f RadioIro,Lers ofAmerica,C I0, IS N LR B 1023,Mattel ofQuality Ar t Novelty Co , Joe'andUnited Paper11-orlcrs,L I U,No 292, 20 N L R B,817 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.SteelWorkers Organizing Committee and Amalgamated Asso-ciation of Iron, Steel and Tin Workers of North America, Lodge No.1850, both affiliated with the Committee for Industrial Organization,are labor organizations within the meaning of Section 2 (5) of the Act.2.By entering into individual agreements of employment, therebydiscouraging its employees from seeking to bargain collectively andengaging in other concerted activities, the respondent has engaged inand is engaging in unfair labor practices within the meaning ofSection 8 (1) of the Act.3.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act,the respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (1) of the Act.4.The unfair labor practices enumerated above are unfair laborpractices affecting commerce within the meaning of Section 2 (6)and (7) of the Act.5.The respondent has not, by refusing to bargain with theS.W. O. C. or the Amalgamated as the representative of its em-ployees, engaged in unfair labor practices within the meaning ofSection 8 (5) of the Act.6.The respondent has not, by the discharge of W. J. Mullen,engaged in unfair labor practices within the meaning of Section 8(3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent,KilleferManufacturing Corporation,Vernon,Cali-fornia, and its officers, agents, successors, and assigns shall ceaseand desist from :(a)Entering into, giving effect to, or enforcing any provisionof any agreement between it and any of its employees which pur-ports to bind the employee to bargain individually with therespondent, or in any other manner causing or encouraging its em-ployees to waive the rights guaranteed by the Act, or in any othermanner discouraging its employees from seeking to bargain collec-tively or to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid and protection; KILLEFER MANUFACTURING CORPORATION501(b) In any other manner interfering with, restraining, or coercinggits employees in the exercise of their right to self -organization, toforn7, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid and protection as guaranteed in Section 7 of the Act.AND II' IS FURrFIER ORDERED that the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent has engaged inunfair labor practices within the meaning of Section 8 (3) and (5)of the Act.AND IT IS FURTHER ORDEREDthat the petition for investigationand certification of representatives of employees of the respondentfiled by Steel Workers Organizing Committee be, and it hereby is,dismissed without prejudice.MR.WILLIAM M.LEISERSON took no part in the consideration ofthe above Decision and Order.253033-41-von 22-33